DETAILED ACTION

Applicant submitted remarks in response to the latest Office action on 7 September 2021.  Therein, Applicant amended claims 29 and 32.  No claims were added or cancelled.  The submitted claims have been entered and are considered below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendments/Arguments
Applicant’s amendments and related arguments with respect to the rejection under 35 U.S.C. 102(a)(2) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29, 30, 32, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Breed, et al. (U.S. Patent Publication No. 2008/0040023) in view of Timmons, et al. (U.S. Patent Publication No. 2001/0190972).
For claim 29, Breed discloses navigation system for providing maps to an autonomous vehicle, the system comprising: a processor; and a memory device including instructions (see Fig. 5), which when executed by the processor, cause the processor to perform functions comprising: maintain a map (see para. 0400); determine, based on analysis of image data (see paras. 0071, 0083, 0218), an existence of a non-transient condition that is inconsistent with the map (see para. 0355), the image data from a 
Breed does not explicitly disclose that the map includes a target trajectory and determining inconsistencies thereof.   A teaching from Timmons discloses a map database (see para. 0184) that includes a target trajectory (see para. 0187) for the autonomous vehicle (see para. 0172) and determine inconsistent conditions based on the target trajectory (see paras. 0097, 0184, 0187).  It would have been obvious to one of ordinary skill in the art to incorporate the predicted path of the vehicle to determine inconsistent current conditions based on the motivation to improve  systems for detecting the presence of stationary and non-stationary objects in the vicinity of a traveling vehicle, and controlling vehicle operational parameters in response to the presence of such objects.
Regarding claim 30, Breed further discloses wherein the non-transient condition includes an area of road construction (see paras. 0330, 0355).  
Referring to claim 31, Breed further teaches wherein the instructions cause the processor to perform the functions comprising distributing the map to a plurality of vehicles (see paras. 0144-0145, 0315, 0355).  
Claim 32 is rejected based on the citations and reasoning provided above for claim 29.
Claim 33 is rejected based on the citations and reasoning provided above for claim 30.  
Claim 34 is rejected based on the citations and reasoning provided above for claim 31.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439.  The examiner can normally be reached on 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663